Chalmers, J.,
delivered the opinion of the court.
The controlling question presented by the record is, whether a litigant, who has 'commenced a suit in forma pauperis in the Justice’s Court, is entitled to appeal, without bond, from an adverse decision. The Constitution of the State (art. YI. § 23) provides that, “in all causes tried by a justice of the peace, the right of appeal shall be secured, under such rules and regulations as shall be prescribed, by law.” Sect. 1332 of the Code of 1871, in obedience to this provision of the Constitution, prescribes the rules and regulations for such appeals, and declares that “ the party praying such appeal shall give bond, with security to be approved by said justice, payable to the opposite party, in the penalty of two hundred dollars.”
We think that this mandatory requirement is not affected by §.571 of the Code, which, in effect, provides that any resident of the State may institute his suit without the prepayment of costs, and without giving security therefor, upon affidavit that “he believes there is just cause for the action, and that he is not able to pay the cost or give security for the same.” Construing the two sections together, it must be held that the latter applies only to the court in which the suit is commenced, and authorizes its prosecution to *208final judgment there; but that when the party against whom the case is decided desires a revision in a higher tribunal, he must conform to the general statutes regulating appeals.

Judgment affirmed.